Case 1:19-cv-02426-DLC Document 75 Filed 09/27/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOWNTOWN MUSIC PUBLISHING LLC, OLE MEDIA
MANAGEMENT, L.P., BIG DEAL MUSIC, LLC, :
CYPMP, LLC, PEER INTERNATIONAL CORPORATION, :
PSO LIMITED, PREERMUSIC LTD., PEERMUSIC III,: 19¢v2426 (DLC}
LTD., PEERTUNES, LTD., SONGS OF PEER LTD.,

RESERVOIR MEDIA MANAGEMENT, INC., THE : ORDER
RICHMOND ORGANIZATION, INC., ROUND HILL
MUSTcC LLC, THE ROYALTY NETWORK, INC. ULTRA
INTERNATIONAL MUSIC PUBLISHING, LLC, TUNE
CORE, INC., RALEIGH MUSIC PUBLISHING LLC,
ME GUSTA MUSIC, LLC, STB MUSIC, INC., and
GREENSLEEVES PUBLISHING LIMITED,

 

 

 

 

 

. |/USDC SpNy =)
Plaintiffs, : DOCUM ep |

BLE E « SAY Par |
BLES Pare "LEY BIER
LOG i.

PELOTON INTERACTIVE, INC., : | DATE FILED: 4 dat

Defendant.

-V-

 

 

 

 

PELOTON INTERACTIVE, INC.,
Counterclaimant,
-VO

NATIONAL MUSIC PUBLISHERS ASSOCIATION,

INC., BIG DEAL MUSIC, LLC, CYPMP, LLC, :
DOWNTOWN MUSIC PUBLISHING LLC, PSO LIMITED, :
PEER INTERNATIONAL CORP., PEKERMUSIC I[11,
LTD., PEERMUSIC, LTD., PEERTUNES, LTD.,
RESERVOIR MEDIA MANAGEMENT, INC., ROUND
HILL MUSIC LLC, SONGS OF PEER, LTD., THE
RICHMOND ORGANTZATION, INC., THE ROYALTY
NETWORK INC., ULTRA INTERNATIONAL MUSIC
PUBILSHING, LLC, and OLE MEDIA MANAGEMENT,
L.P.,

Counterdefendants.

 
Case 1:19-cv-02426-DLC Document 75 Filed 09/27/19 Page 2 of 2

DENISE COTE, District Judge:
A conference was held in the above-captioned case on
September 26, 2019. For the reasons stated on the record, it is

hereby

ORDERED that Plaintiffs’ September 12, 2019 motion for leave

to file a second amended complaint is granted.

Dated: New York, New York
September 27, 2019

 

 

INISE COTE
United States District Judge

t
